DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After Final Amendment filed on January 05, 2022 has been entered. Claims 16-35 are pending in this application.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to MacNaughton et al. [US 20140353527 A1] teaches a method for providing scanner corrections. The method includes steps of: collecting raw overlay data of a wafer to obtain a raw overlay signature of the wafer; collecting wafer geometry data of the wafer to obtain a shape signature of the wafer; removing the shape  signature from the raw overlay signature to obtain an intermediate overlay signature of the wafer; and applying a scanner correction to the intermediate overlay signature of the wafer. 
	However, with regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically, the method comprising steps of obtaining post-exposure metrology data describing a performance parameter of a substrate, wherein a correction out of a plurality of corrections is applied to a process parameter, related to a lithographic process for processing substrates, for each substrate of a plurality of substrates based on a group 
	With regard to claim 26, the prior art of record does not anticipate nor render obvious to one skilled in the art a computer program product comprising a non-transitory computer-readable medium having instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least: obtain post-exposure metrology data describing a performance parameter of a substrate, wherein a correction out of a plurality of corrections is applied to a process parameter, related to a lithographic process for processing substrates, for each substrate based on a group membership status assigned to that substrate; and dynamically update, based on the post-exposure metrology data, one or more groups and/or corrections for the process parameter, as required by claim 26.
	Claims 17-25, and 27-35 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882